Citation Nr: 0014773	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain to include fibromyalgia and 
undiagnosed illness following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a right ring finger laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
September 1992.  

This appeal arose from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO denied the veteran's 
claim of entitlement to service connection for "migratory 
arthralgia (fibromyalgia) of multiple joints."  The RO also 
granted entitlement to service connection for residuals of a 
right ring finger laceration, evaluated initially as 
noncompensably disabling.  

In June 1997 the Board of Veterans' Appeals (Board) remanded 
the claims for additional development and adjudicative 
action.  

The case has been returned to the Board for further appellate 
review.  

In Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand confers upon a claimant a right to substantial 
completion of development requested.  However, the Court also 
subsequently held in Morton v. West, 12 Vet. App. 477 (1999), 
that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim VA cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  

The Board is of the opinion that there were shortcomings in 
compliance with the directives set forth in the June 1997 
remand pertaining to the claim of entitlement to service 
connection for a disability manifested by joint pain.  
Specifically, it does not appear that the veteran received an 
examination of his joint pain complaints by both orthopedic 
and rheumatology specialists and no opinion was offered on 
whether the diagnoses made on examination could be linked to 
the veteran's service.  However, as is explained in more 
detail below, that claim is not well grounded and accordingly 
no duty to assist attached.  The shortcomings in compliance 
with the Board's remand directives are therefore harmless and 
non-prejudicial to the veteran.  

The issue listed on the title page has been rephrased 
slightly to reflect that the veteran's claim pertaining to 
the service connected laceration of his right ring finger is 
a claim for a higher initial evaluation rather than an 
increased rating claim.  This distinction was drawn in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999), in which 
it was held that in appeals from an initial assignment of a 
disability evaluation, ratings may be staged (i.e., different 
ratings may be assigned for different periods of time).  

The issue on the title page was also rephrased slightly to 
better reflect the veteran's contention that joint pains may 
be a sign or symptom of undiagnosed illness following service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  The Board previously acknowledged this 
contention and found that the matter was inextricably 
intertwined with the matters procedurally prepared and 
certified for appellate review.  

The Board also notes that in June 1997 the Board remanded the 
issues of entitlement to service connection for bilateral pes 
cavus and a skin disorder.  These claims were subsequently 
granted by the RO in March 1999 and therefore the appeals 
pertaining to those issues are resolved.  


FINDINGS OF FACT

1.  The veteran's multi-joint musculoskeletal pain is 
attributable to known clinical diagnoses including 
fibromyalgia syndrome, right-sided rotator cuff syndrome and 
left-sided trochanteric bursitis with carpal tunnel syndrome.  

2.  The veteran has not submitted any competent medical 
evidence of a nexus between post service diagnoses for his 
joint pain and his active military service.  

3.  There is no residual disability objectively shown from 
the service-connected laceration of the veteran's right ring 
finger.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability manifested by joint pain to include fibromyalgia 
and undiagnosed illness after service in the Southwest Asia 
Theater of Operations during the Persian Gulf War is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an initial compensable evaluation for 
residuals of a laceration of the right ring finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.21, 4.118a, Diagnostic Codes 
7803-7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a disability manifested by joint pain to 
include fibromyalgia and undiagnosed 
illness after service in the Southwest 
Asia Theater of Operations during the 
Persian Gulf War.  

Factual Background

Service medical records do not show any treatment for 
migratory joint pains or multiple joint arthralgias, 
fibromyalgia syndrome, rotator cuff tendon syndrome, 
trochanteric bursitis or carpal tunnel syndrome.  He reported 
pain in the feet, which was attributed to pes cavus.  

A VA examination conducted in November 1992 did not show any 
complaints or findings of multiple joint pain.  A neurology 
examination for headaches in December 1992 examination did 
not show any deficits in grip or motion of the elbows, 
shoulders, knees or hips.  There was no indication of any 
abnormalities on examination of those joints.  

A VA outpatient treatment record of October 1993 noted the 
veteran's complaints of joint pain and popping for 11/2 months.  
Physical examination was negative, and the diagnostic 
impression was migratory arthralgias.  The clinic wanted to 
rule out rheumatoid arthritis.  On VA rheumatology 
consultation in March 1994 the veteran reported multiple 
arthralgias beginning in September 1993 with popping and 
pain.  He reported that his main problem was in the knees, 
hips, wrists, and elbows.  Laboratory tests were 
accomplished.  The impression was fibromyalgia.  

A Persian Gulf registry workup was initiated in April 1994.  
In a rheumatology report from April 1994 it was noted that 
the veteran had a nine-month history of muscle and joint 
aches.  After examination the impression was fibromyalgia.  

A VA examination was also conducted in April 1994.  The 
veteran reported morning stiffness of the feet, ankles, 
knees, hips, elbows, hands, and shoulders.  He denied back 
pain.  The impression after examination was that the 
migratory arthralgias involving all of his joints were 
attributable to fibromyalgia.  

Subsequent VA treatment records, including hospitalization in 
March 1995 for work-up of diffuse joint pain, noted the same 
complaints and a diagnosis of fibromyalgia was made.  

The veteran was examined again in May 1998.  The examiner 
noted that the veteran had a diagnosis of fibromyalgia from 
the rheumatology clinic and was rheumatoid factor and 
sedimentation rate negative.  He reported pain in his arms 
and upper legs more than other regions and left more than 
right.  He denied swelling and morning stiffness.  After 
examination the impression was fibromyalgia syndrome, right 
rotator cuff tendon syndrome, and left-sided trochanteric 
bursitis with carpal tunnel syndrome.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

38 U.S.C.A. § 1117(a) (West 1991 and Supp. 1999) authorizes 
VA to pay compensation to any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed 
illness (or combination of undiagnosed illnesses) that either 
became manifest during service in the Southwest Asia theater 
of operations during the Persian Gulf War or became manifest 
to a degree of disability of 10 percent or more within any 
presumptive period prescribed by VA.  

VA's implementing regulation, 38 C.F.R. § 3.317(a)(1), 
provides that VA will pay compensation to a Persian Gulf 
veteran "who exhibits objective indications of chronic 
disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms," 
provided that such disability became manifest either during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more not later than December 31, 2001, and 
provided further, that the disability cannot by history, 
physical examination, and laboratory tests, be attributed to 
any known clinical diagnosis.  

38 C.F.R. § 3.317(a)(2) states that the term "objective 
indications of chronic disability" includes both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non medical indicators that 
are capable of independent verification.  Section 3.317(a)(3) 
states that disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  

Compensation may be paid under 38 CFR 3.317 for disability 
which cannot, based on the facts of the particular veteran's 
case, be attributed to any known clinical diagnosis.  The 
fact that the signs or symptoms exhibited by the veteran 
could conceivably be attributed to a known clinical diagnosis 
under other circumstances not presented in the particular 
veteran's case does not preclude compensation under section 
3.317.  Section 1117(a) of title 38, United States Code, 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98

The necessary elements of a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are: (1) proof of 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) proof 
of one or more signs or symptoms of undiagnosed illness; (3) 
proof of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and (4) proof 
that the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99.  

With respect to a claim for entitlement to service connection 
for undiagnosed illness suffered by a veteran of the Persian 
Gulf War, evidence that the illness is "undiagnosed," may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at a minimum, evidence that the 
illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination.  Id.  

The type of evidence to establish a well-grounded claim with 
respect to these elements may depend on the nature and 
circumstances of the particular claim.  The manifestation of 
one or more signs or symptoms of undiagnosed illness or 
objective indications of chronic disability may be 
established by lay evidence, if the claimed signs or symptoms 
or the claimed indications are of a type that would 
ordinarily be susceptible to identification by lay persons.  
Id.

If the claimed signs or symptoms of undiagnosed illness or 
indications of chronic disability are of a type that could 
ordinarily require medical expertise for identification, then 
medical evidence would be required to submit a well grounded 
claim.  Id.

A veteran's own testimony may be considered sufficient 
evidence of objective indications of a chronic disability for 
purposes of determining well groundedness if the testimony 
relates to non-medical indicators of disability within the 
veteran's competency and the indicators are capable or 
verification from objective sources.  Medical evidence would 
ordinarily be required to satisfy that there is a nexus 
between the chronic disability and the undiagnosed illness 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  Id.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). ).  
See also e.g. Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000)(the burden of establishing well groundedness is low).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between an service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Hensley supra.  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence to show 
chronicity must be medical unless it relates to a disorder as 
to which lay evidence is competent.  Id. 

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

As noted above in Morton, 12 Vet. App. 477, the Court 
concluded that the Secretary cannot eliminate the condition 
precedent placed by Congress upon the inception of his duty 
to assist and absent the submission and establishment of a 
well-grounded claim the Secretary cannot undertake to assist 
a veteran in developing facts pertinent to a claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board's review of the evidentiary record discloses that 
the veteran did serve in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  It is also 
sufficiently established that the veteran had qualifying 
signs and symptoms, specifically migratory joint pains, 
within the established presumptive period for undiagnosed 
illness.  

However, the veteran has not submitted a well-grounded claim 
for undiagnosed illness pursuant to 38 C.F.R. § 3.317 because 
he has not submitted competent evidence that his signs and 
symptoms have not been attributed to a known clinical 
diagnosis.  The fact of the matter is that the veteran's 
symptoms of migratory joint pains or arthralgias have been 
consistently attributed by various examiners to fibromyalgia 
syndrome, a known clinical diagnosis.  VA examination in 1998 
also assigned diagnoses of other known clinical diagnoses 
including rotator cuff tendon syndrome, trochanteric 
bursitis, and carpal tunnel syndrome.  

It has been held that where a claim is filed under a 
presumptive provision, the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
He could also seek presumptive service connection on another 
ground if applicable.  

However, the record lacks competent evidence of a nexus 
between the current diagnoses of fibromyalgia syndrome, 
rotator cuff tendon syndrome, trochanteric bursitis, or 
carpal tunnel syndrome and the veteran's service.  Therefore, 
considering the claim on a direct incurrence basis, the claim 
is likewise not well grounded.  Caluza, supra.  

As for service connection under another presumptive provision 
(for example the presumptive period for chronic diseases 
under 38 C.F.R. §§ 3.307 and 3.309(a)) there is no 
presumptive period for fibromyalgia, rotator cuff tendon 
syndrome, trochanteric bursitis or carpal tunnel syndrome 
specifically.  Even if bursitis is contemplated under 
38 C.F.R. § 3.309(a), which provides a presumptive period for 
arthritis, (although it is the opinion of the Board that it 
does not) or if carpal tunnel syndrome may be treated as an 
organic disease of the central nervous system (although again 
the Board is of the opinion that it is not) the veteran is 
not entitled to a presumption of service connection as 
neither diagnosis was shown to have existed to a compensable 
degree within one year after service.  

As noted above, evidence to show chronicity must be medical 
unless it relates to a disorder as to which lay evidence is 
competent.  Savage, 10 Vet. App. 488, 498. None of the 
current diagnoses were shown in service.  He has reported 
continuity of symptomatology including joint pains after 
service.  However, there is no medical evidence drawing a 
nexus between inservice and postservice findings and the 
current diagnoses.  

Simply put, there is no evidence that the veteran currently 
has fibromyalgia or any other disorder manifested by multiple 
joint pains that developed in service or during an applicable 
presumption period.  There is not competent medical evidence 
of a relationship between any currently diagnosed diseases 
and symptomatology reported in service.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage, 10 Vet. App. 488.

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  His 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 21.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21.  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, 6 Vet. App. 136, 139, the 
veteran's lay opinion is an insufficient basis upon which to 
find his claim well grounded.  Espiritu, 2 Vet. App. 492 
(1992).  Accordingly, as a well-grounded claim must be 
supported by evidence, not merely allegations, Tirpak, 2 Vet. 
App. 609, 611, the appellant's claim for entitlement to 
service connection for a disability manifested by joint pain 
to include fibromyalgia and undiagnosed illness after service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War must be denied as not well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.  

Because the veteran has not submitted a well-grounded claim 
of service connection for a disability manifested by joint 
pain to include fibromyalgia and undiagnosed illness after 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, VA is under no obligation to assist him 
in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a);  Morton, 12 Vet. App. 477.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, 8 Vet. App. 69, 77-78; McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 
1464.


II.  Entitlement to an initial 
compensable evaluation for residuals of a 
laceration of the right ring finger.  

Factual Background

A VA examination was conducted in November 1992.  This 
examination did not specifically cover the right ring finger.  

In connection with the claim for entitlement to service 
connection for residuals of the right ring finger injury the 
veteran underwent a VA examination in April 1994.  The hands 
were normal with no abnormalities noted except for a 
transverse scar, three centimeters in length and one 
millimeter in width on the volar surface of the right hand at 
the base of the ring finger.  There was full range of motion, 
excellent grip and good dexterity of the right hand.  The 
diagnosis was residuals of laceration of the right ring 
finger.  The examiner specified that there was no functional 
impairment and the only residual was the described scar.  

VA treatment records from 1993 to 1996 did not show any 
treatment of the right ring finger.  

On VA examination of the finger in May 1998 the examiner 
reviewed the veteran's claims folder and found no evidence 
that the original injury affected the tendon or vascular 
structures.  The veteran reported that after the repair he 
had color changes with cold weather.  He also reported that 
his finger was very painful and became stiff and stated that 
he had slight numbness in the tip of the finger on the flexor 
surface.  

Examination described the scar as very well healed and almost 
invisible.  The veteran had full range of motion of his 
finger with good strength.  There was very questionable, 
slightly diminished sensation on the tip of the distal 
phalanx.  There was no evidence of vascular insufficiency.  
The impression was post laceration status, right ring finger, 
without any functional impairment.  A color photograph of the 
veteran's right hand apparently taken in connection with the 
examination and showing the scar is contained in the claims 
folder.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
supra, the Court held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.  

While not all criteria may be shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling as is a 
superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118,  Diagnostic Codes 7803, 
7804.  A scar may also be rated based on limitation of 
function of a part affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 7805.  

When assessing limitation of function of a finger (if such 
was shown) the Board should note that in cases of evaluation 
of orthopedic injuries there must be adequate consideration 
of impairment from painful motion, weakness, fatigability, 
and incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.VAOPGCPREC 09-98.  

A 10 percent evaluation is assigned for favorable or 
unfavorable ankylosis of the index finger or middle finger of 
the major of minor hand.  However ankylosis of any other 
finger (apart from extremely unfavorable ankylosis in the 
nature of an amputation) is only evaluated as noncompensably 
disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5225 to 5227 
(1999).  Ratings apply for unfavorable ankylosis or 
limitation of motion such that flexion of the tip to within 
two inches or 5.1 centimeters of the median transverse fold 
of the palm is prevented.  Favorable ankylosis or limitation 
of motion exists where flexion of the tip to within two 
inches or 5.1 centimeters of the median transverse fold of 
the palm is possible.  However, limitation of motion of less 
than one inch or approximately 2.5 centimeters is not 
considered disabling.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for a higher initial evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a);  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran's assertions concerning 
his finger symptoms (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an initial compensable evaluation/increased evaluation 
for that disability is well grounded.  King, 5 Vet. App. 19.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  

That being concluded, the Board finds that the criteria for 
an increased evaluation have not been met or nearly 
approximated and therefore the claim is denied. 38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.21, 
4.118a, Diagnostic Codes 7803-7805.  The evidence 
preponderates against the claim.  It does not favor the claim 
and is not in relative equipoise or balance.  Gilbert, 1 Vet. 
App. 49 (1990).  

The veteran has claimed entitlement to a compensable 
evaluation for residuals of a right ring finger laceration.  
Aside from the treatment following the initial injury no 
residuals of the injury were shown in service except that a 
scar developed at the site of the laceration.  

Post service evidence, similarly, has been remarkable for the 
complete absence of treatment of disability related to that 
right ring finger laceration.  The veteran has  been provided 
with VA examinations and VA treatment records have been 
received.  None of these show any objective findings other 
than a faint, well-healed scar.  The veteran reported some 
numbness of the finger but this was found to be very 
questionable and therefore in the judgment of the Board was 
not persuasively objectively demonstrated.  

As for the scar there is no objective evidence of ulceration 
or of painful motion or tenderness although tenderness and 
stiffness of the finger have been alleged by the veteran.  
Moreover there is no evidence that there is limitation of 
function as a consequence of the scar.  Therefore there is no 
evidentiary basis for assignment of a compensable evaluation 
under the criteria applicable to scars.  

Because the veteran reported painfulness of the finger and 
because a finger is capable of being evaluated based upon 
limitation of motion (to include limitation of motion due to 
pain) the Board considered whether an increased rating was 
warranted under other diagnostic criteria - specifically 
38 C.F.R. § 4.71a, Diagnostic Codes 5225 to 5227.  

However, there is no evidence that the veteran's finger bones 
or joints were affected by his laceration, and although the 
veteran claims numbness, pain, and stiffness VA examination 
revealed no evidence of circulatory or neurological 
impairment except for some very slight and questionable 
reports of numbness of the tip of the finger.  There is no 
objective evidence of limitation of motion of the finger, 
and, in any event, the rating schedule does not provide a 
compensable evaluation for favorable or unfavorable ankylosis 
of the ring finger.  In summary, the examiner, upon 
consideration of this evidence, found that there was no 
impairment or disability.  

Given that the veteran has no evidence of impairment to 
include objectively painful motion, weakness, incoordination, 
fatigability or the like, there is no factual basis for an 
initial assignment of a compensable evaluation predicated on 
damage to the finger, from the scar, or due to functional 
limitation and the claim is denied.  See DeLuca supra.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations and discussed the 
provisions in light of his claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The current schedular 
criteria adequately compensate the veteran for the current 
demonstrated nature and extent of severity of his finger 
laceration.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service 
connected disability, beyond that contemplated by the rating 
schedule, such as frequent periods of hospitalization or 
marked interference with employment due to the service 
connected disorder.  Therefore, there exists no basis upon 
which to refer the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disability manifested 
by joint pain to include fibromyalgia and undiagnosed illness 
after service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, the appeal is denied.  

The claim for entitlement to an initial compensable 
evaluation for residuals of a laceration of the right ring 
finger injury is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

